Citation Nr: 0737596	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-10 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus. 

3.	Entitlement to service connection for peripheral 
neuropathy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 




INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2004 RO decision.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence of record shows that the 
bilateral hearing loss is not a compensable disability and is 
not related to service. 

3.	The competent medical evidence of record shows that 
tinnitus is not related to service. 

4.	The veteran had military service in the Republic of 
Vietnam during the Vietnam era and herbicide exposure is 
presumed.  

5.	The competent medical evidence of record shows that 
peripheral neuropathy was not incurred in service, did not 
manifest until many years after service, and is not related 
to service.


CONCLUSIONS OF LAW

1.	The veteran does not have a bilateral hearing loss 
disability that was incurred in or aggravated by active 
service, and a sensorineural hearing loss may not be presumed 
to have been incurred therein.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007). 

2.	Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 
(2007).

3.	Peripheral neuropathy was not incurred in or aggravated by 
service, nor may it be presumed to be due to herbicide 
exposure therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini, 
18 Vet. App. at 120-21.  In the present case, the RO provided 
the veteran with notice of the VCAA in October 2003, prior to 
the initial decision on the claim in February 2004.  
Therefore, the timing requirement for a VCAA notice has been 
met and to decide the appeal would not be prejudicial to the 
claimant. 

In a service-connection claim, as is this case, VA is also 
required to include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran was not provided with this 
notice, however, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  The 
question of the rating or effective date is rendered moot as 
service connection is not warranted.  

The Board finds that VA has fulfilled its duty to notify the 
claimant.  In the VCAA correspondence, the RO apprised the 
claimant of the information and evidence necessary to 
substantiate the claim.  The correspondence also advised the 
claimant of what the evidence must show to establish the 
claim.  Additionally, the RO described which information and 
evidence that the claimant was to provide, and which 
information and evidence that VA will attempt to obtain on 
the claimant's behalf.  See Quartuccio, 16 Vet. App. at 187.  

The Board also observes that the VCAA notice advised the 
claimant to inform VA about any additional information or 
evidence that VA should try to obtain on the claimant's 
behalf.  The notice requested that the claimant send the 
evidence in his possession to VA.  Furthermore, the notice 
requested that the claimant provide additional information or 
evidence regarding the records of treatment for the claimed 
disability.  The VA essentially requested any and all 
evidence in the claimant's possession in support of the 
claim.  38 C.F.R. § 3.159 (b)(4) (2007). 

Once the duty to notify is satisfied and claimant is given 
the opportunity to submit information and evidence in support 
of the claim, all due process concerns with regard to this 
matter have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).  

To fulfill its duty to assist, the RO obtained the veteran's 
service medical records, DD Form 214 and VA medical records.  
A VA Compensation and Pension Examination was conducted in 
December 2003 regarding bilateral hearing loss and tinnitus.  
The Board observes that there was no VA examination conducted 
regarding the issue of peripheral neuropathy.   Under the 
VCAA, VA is required to provide a medical examination or 
obtain a medical opinion based upon a review of the evidence 
of record if VA determines it is necessary to decide the 
claim.  38 U.S.C.A. §  5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2007).  For reasons discussed in greater detail 
below, the Board finds that the medical evidence of record, 
which consists of the service medical records and VA 
treatment records, is sufficient to evaluate the veteran's 
claim for service connection for peripheral neuropathy and a 
VA examination is not required.

The claimant has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to this claim.  Accordingly, the Board will 
proceed with appellate review.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b).  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2006).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and an 
organic disease of the nervous system (including 
sensorineural hearing loss) becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).  

Nevertheless, service connection for hearing loss may be 
granted where there is: (1) credible evidence of acoustic 
trauma due to significant noise exposure in service; (2) 
post-service audiometric findings meeting regulatory 
requirements for hearing loss disability for VA purposes; and 
(3) a medically sound basis upon which to attribute the post-
service findings to the injury in service, as opposed to 
intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  

In this case, a VA examiner in a December 2003 VA 
Compensation and Pension Examination diagnosed the veteran 
with high frequency sensorineural hearing loss from 4000 
Hertz and above or mild to moderate degree in the right ear 
and of mild degree in the left ear.   After a review of all 
the medical evidence of record, including the in service and 
post service audio examinations, the veterans impaired 
hearing is not considered a disability under VA regulations.  
The medical evidence does not show that the auditory 
thresholds in the frequencies of 500, 1,000, 2,000, 3,000 or 
4,000 are 40 decibels or greater.  Additionally, the 
thresholds for at least three of the frequencies are not 26 
decibels or greater.  Furthermore, the speech recognition 
scores using the Maryland CNC Test were 94 percent 
bilaterally in the December 2003 VA examination.  As such, 
the veteran's hearing impairment does not meet the 
requirements under VA regulations to be considered a 
compensated disability.  See 38 C.F.R. § 3.385.  

The Board notes that because the auditory thresholds do not 
meet the regulatory requirements for compensation, the 
veteran is also not entitled to presumptive service 
connection.   The veteran's hearing loss had not manifested 
to a compensable degree, therefore, the presumption is not 
applicable.  

Lastly, the December 2003 VA examiner also reviewed the 
claims file and opined that the veteran's hearing loss was 
not at least as likely as not initiated by noise exposure in 
service.  Therefore, the veteran's claim for service 
connection must also be denied because there is no medical 
evidence of a nexus between the hearing loss and a disease or 
injury in service.  See 38 C.F.R. §§ 3.307, 3.309.

The Board has considered the contentions of the veteran that 
his hearing loss originated in service.  The veteran, 
however, has not demonstrated that he has any medical 
expertise to make such an opinion or diagnosis.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Board notes that 
while the veteran is competent to report symptoms, he does 
not have medical expertise and therefore cannot provide a 
competent opinion regarding diagnosis or causation of his 
disability.  Id. 

The Board finds that the preponderance of the evidence is 
against the claim for service connection for bilateral 
hearing loss because the veteran's hearing loss does not meet 
the regulatory threshold to be considered disabling and the 
medical evidence does not link the veteran's hearing loss to 
noise exposure in service.  Therefore, the benefit-of-the-
doubt rule does not apply and the veteran's claim for service 
connection for bilateral hearing loss must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


Tinnitus

The veteran has current complaints of tinnitus.  The Board 
considers the veteran competent to report the manifestations 
of his claimed disability.  The Board further observes that 
in the December 2003 VA Compensation and Pension Examination 
the examiner referred to tinnitus and offered an opinion 
regarding its etiology, which indicates that he found the 
veteran's report of tinnitus credible.  Therefore, the 
veteran has a current diagnosis of tinnitus and the first 
criterion of service connection has been met. 

Regarding the second criteria, the service medical records 
were silent for tinnitus.  The enlistment examination in 
October 1966 clinically evaluated the veteran's ears as 
normal.  The remaining service medical records and the 
examination in March 1966 did not indicate complaints of 
tinnitus and clinically evaluated the veteran's ears as 
normal.  The separation examination in October 1968 was also 
silent regarding complaints of tinnitus and clinically 
evaluated the veteran's ears as normal.  However, the 
veteran's DD214 confirms the veteran's military specialty as 
an aircraft mechanic.   Thus, it is likely that the veteran 
was exposed to aircraft noise during service as it is 
consistent with the conditions of his service.  

The medical evidence, however, weighs against the veteran's 
claim for service connection.  There are no medical records 
after service depicting a diagnosis of or treatment for 
tinnitus.  The only evidence linking the veteran's tinnitus 
is the veteran's own statements.  The December 2003 VA 
examiner opined that because of the veteran's normal hearing 
in service and after service, as well as the lack of 
complaints of tinnitus in service, it is not at least as 
likely as not that the tinnitus was initiated by noise 
exposure in service.  The remaining evidence of record is 
devoid of any objective medical evidence of tinnitus until 
many years after service and no doctor has ever opined that 
tinnitus was related to service.  Therefore, the Board must 
deny the veteran's claim for service connection because the 
medical evidence does not relate tinnitus to service.  
Without competent medical evidence linking the veteran's 
disability to service, service connection is not warranted.

The Board has considered the veteran's assertion that noise 
exposure in service caused tinnitus, however, the record 
reflects that he lacks the medical expertise necessary to 
render a medical diagnosis or competent opinion regarding the 
etiology of his tinnitus.  See Espiritu v. Derwinski, 2 Vet. 
App. at 494-95.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim for service connection for tinnitus must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App. at 55; 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Peripheral Neuropathy

The veteran claims that he is entitled to service connection 
for peripheral neuropathy which he contends resulted from 
herbicide exposure in Vietnam. 

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in Vietnam, during the 
Vietnam era, will be considered to have been incurred in 
service.  38 U.S.C.A. § 1116(a)(1).  The diseases associated 
with herbicide exposure include: chloracne or other acneform 
disease consistent with chloracne, type 2 diabetes (also 
known as type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

The diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).  

The term "acute and subacute peripheral neuropathy" means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e) Note 2.  
The Board notes that chronic peripheral neuropathy is 
different than acute and sub-acute peripheral neuropathy, and 
is not included in the list of presumptive diseases.  
Moreover, the Secretary of VA has determined that that a 
presumption for service connection is not warranted based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam Era for chronic persistent peripheral neuropathy.  
See 62 Fed. Reg. 32395, 32402 (June 12, 2007).  

A veteran who, during active service, served in Vietnam 
during the Vietnam era and has a disease associated with 
herbicide exposure for purposes of the presumption, shall be 
presumed to have been exposed during such service to an 
herbicide agent containing dioxin, such as Agent Orange, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  The presumption may 
be rebutted by affirmative, though not necessarily 
conclusive, evidence to the contrary.  38 U.S.C.A. § 1113(a); 
38 C.F.R. § 3.307(d).  

Furthermore, even if a veteran does not have a disease 
associated with herbicide exposure, he is presumed to have 
been exposed to herbicides if he served in Vietnam between 
January 9, 1962, and May 7, 1975, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during service.  See 38 U.S.C.A. § 1116(f).  The 
last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  
The provisions set forth in Combee are applicable in cases 
involving Agent Orange exposure.  McCartt v. West, 12 Vet. 
App. 164, 167 (1999).  

The veteran has verified service in Vietnam from April 26, 
1968 to October 13, 1968.  The DD 214 indicates that the 
veteran had foreign service in USARPAC; was awarded the 
National Defense Service Medal, AFCT Crewman Badge and the 
Vietnam Service Medal; and has a specialty as an aircraft 
mechanic.  The Board finds that the veteran served in the 
Republic of Vietnam during the Vietnam era and is therefore 
presumed to have been exposed to Agent Orange.  See 38 
U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The veteran's service medical records, including the 
enlistment and separation examinations, are negative for 
complaints of or findings of peripheral neuropathy, or 
related symptoms.  Specifically, the nervous system was 
clinically evaluated as normal in service.  The first 
diagnosis of neuropathy was in September 2004.  Consequently, 
the Board finds that the veteran did not develop acute or 
subacute peripheral neuropathy shortly after his last 
possible exposure to Agent Orange in October 1968.  There is 
no evidence of transient peripheral neuropathy within weeks 
or months of exposure to Agent Orange in service.  Further, 
given that there is evidence of neuropathy in 2004, it is 
clear that it did not resolve within two years of the date of 
onset.  See 38 C.F.R. § 3.309(e) Note 2.  Accordingly, 
service connection for acute or subacute peripheral 
neuropathy is not warranted on a presumptive basis.

The Board also finds that the veteran's peripheral neuropathy 
is not chronic.  There was no diagnosis of a chronic 
condition in the service medical records.  There was also no 
continuity of symptoms after service in the medical records.  
Additionally, the first diagnosis of neuropathy was many 
years after service.  Therefore, the veteran's peripheral 
neuropathy did not manifest within one year of separation 
from service.  Accordingly, service connection for peripheral 
neuropathy is not warranted on a presumptive basis.

While the veteran is not entitled to a regulatory presumption 
of service connection, the Board will also review his claim 
to determine if service connection can be established for his 
peripheral neuropathy on a direct basis.  See Stefl and 
Combee, supra.

In the VA treatment records in September 2004, the veteran 
was diagnosed with peripheral neuropathy.  An electromyograph 
showed mild peripheral neuropathy in his upper and lower 
extremities.  The medical evidence of record clearly 
establishes that the veteran has a current diagnosis of 
peripheral neuropathy.  Therefore, the first criterion for 
service connection has been met.  

As previously addressed, the service medical records do not 
indicate that peripheral neuropathy manifested in service or 
shortly after service.  The Board has considered the 
contentions of the veteran that his disability is related to 
service.  The veteran, however, has not demonstrated that he 
has any medical expertise to make such an opinion or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board notes that while the veteran is competent 
to report symptoms and observations, he does not have medical 
expertise and therefore cannot provide a competent opinion 
regarding diagnosis or causation of his disability.  Id. 

Given the evidence as outlined above, the Board finds that 
the veteran was not diagnosed with peripheral neuropathy 
until approximately thirty years after his discharge from 
service.  Additionally, there is no medical evidence of 
record showing that peripheral neuropathy is related to in-
service exposure to Agent Orange or otherwise related to 
service.  

Therefore, in light of the lack of a in-service diagnosis or 
symptoms, the length of time following service prior to a 
diagnosis of peripheral neuropathy, and the absence of a 
medical opinion linking the peripheral neuropathy to service, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
peripheral neuropathy.  Consequently, the benefit-of- the-
doubt rule does not apply, and the claim must be denied. See 
Gilbert v. Derwinski, supra; 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.
	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 

Service connection for peripheral neuropathy, including as 
due to herbicide exposure, is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


